DETAILED ACTION
1)
          Applicant's election with traverse of invention I, drawn on claims 1-13, in the reply filed on 3/24/2022, is acknowledged.  The traversal is on the ground(s) that Yamada Hideto does not teach polymer composition having an anionic net charge at pH 7. 
          This is not found persuasive.  The groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I - III lack unity of invention because even though the inventions of these groups require the technical feature of a polymer composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the cited reference.  Claim 1 is either obvious or anticipated by Yamada Hideto. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 2 recites the broad recitation “anionic charge - 0.5 - - 2.5 meq/g”, and the claim also recites “- 0.7 - -2.0”, “- 0.9 - -1.6”, which are the narrower statements of the range/limitation.
Claim 4 recites the broad recitation “DC in range 0.015 - 0.2”, and the claim also recites “0.02 – 0.1”, “0.03 – 0.08”, which are the narrower statements of the range/limitation.
Claim 5 recites the broad recitation “viscosity in range 3 – 100 mPas”, and the claim also recites “4-70”, “4-50”, which are the narrower statements of the range/limitation.
Claim 6 recites the broad recitation “amount of acid or salt 3 – 30 mol-%”, and the claim also recites “6 - 19”, “8 - 16”, which are the narrower statements of the range/limitation.

Claim 9 recites the broad recitation “cationic charge density 0.02 – 0.3 meq/g”, and the claim also recites “0.03 – 0.15”, “0.04 – 0.1”, which are the narrower statements of the range/limitation.
Claim 11 recites the broad recitation “dry solids content of 10 – 30 weight-%”, and the claim also recites “15 - 25”, which is the narrower statement of the range/limitation.
Claim 12 recites the broad recitation “amount of starch 1 - 50 weight-%”, and the claim also recites “4 - 35”, “10 - 25”, which are the narrower statements of the range/limitation.
Claim 13 recites the broad recitation “viscosity in range 50 - 1500 mPas”, and the claim also recites “60 - 400”, “80 - 250”, which are the narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.                                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
                                                                                                                                     3)       Claims 1-13, are rejected under 35 U.S.C. 103 as being unpatentable over Yamada Hideto (JP H11 241294), (machine translation is used in the Office Action).
Claims 1, 3-7, 10-11: Yamada Hideto discloses a paper strengthening agent [0001].  The paper-strengthening agent uses as active ingredient a water-soluble polymer obtained by polymerizing (meth)acrylamide in the presence of a modified cationic starch aqueous solution.   Example 2 [0034] describes the polymerization of acrylamide (94 mol %) and acrylic acid (6 mol %) (Table 1) in the presence of cationic starch having a degree of substitution of 0.04 [0031].  Considering the monomer ratio used and the polymerization conditions, it would have been obvious to one skilled in the art at the time the invention was filed, that the anionic net charge of the polymer composition be implicitly disclosed. The solid content of the obtained polymer composition is 20.6 % (Table 1). The cationic starch solution used has a viscosity of      8 cpc (Table 1). 
Claim 2: the invention is disclosed per claim 1, above.  The anionic net charge amount is not disclosed.  It would have been obvious to one skilled in the art that the anionic net charge amount be optimized in order to obtain desired composition characteristics.  Also, the anionic net charge is a physical property and not a structure. Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is 
Claim 8: the invention is disclosed per claim 1, above.  A catalyst is provided [0010]; 0.02 parts of each of ammonium persulfate and sodium bisulfite are added [0032].
Claim 9: the invention is disclosed per claim 1, above.  The cationic starch aqueous solution is disclosed.  The polymer composition cationic charge density are not disclosed.  It would have been obvious to one skilled in the art that the cationic charge density be optimized in order to obtain desired composition characteristics.  Also, the composition cationic charge density is a physical property and not a structure. Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
Claim 12: the invention is disclosed per claim 11, above.  It would have been obvious to one skilled in the art that the amount of starch in the composition be within the claimed range since (as disclosed in [0031], Example 1) 3 parts of water was added to 1 part of starch in a slurry for a final composition of 15% solid content [0031].
Claim 13: the invention is disclosed per claim 11, above.  The composition viscosity is shown in Table 1.

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/           Primary Examiner, Art Unit 1748